Citation Nr: 1012313	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD), prior to 
September 11, 2008.

2.  Entitlement to a disability evaluation in excess of 70 
percent for posttraumatic stress disorder (PTSD), since 
September 11, 2008.

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from November 1967 to 
September 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which granted an increased 
evaluation to 50 percent for PTSD, effective December 19, 
2005.

The appellant was afforded a video conference hearing before 
the undersigned Acting Veterans Law Judge in December 2008.  
A transcript of the hearing has been associated with the 
claim file.  

In February 2009, the Board remanded these claims for 
further development.  The Board notes that, while the AMC 
has granted a higher rating of 70 percent for PTSD, inasmuch 
as higher ratings are available before and after the 
effective date of the increase, and the appellant has 
indicated that he is seeking a higher percent rating, the 
Board has recharacterized the claim regarding PTSD as 
involving two separate claims, as reflected on the title 
page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  Prior to September 11, 2008, the service-connected 
psychiatric disability was manifested by occupational and 
social impairment with reduced reliability and productivity.

4.  Since September 11, 2008, the service-connected 
psychiatric disability has been manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD prior to September 11, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2009).

2.  Since September 11, 2008, the criteria for a disability 
rating in excess of 70 percent for the service-connected 
psychiatric disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  In addition, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a January 2006 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for 
increased rating for PTSD as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The May 
2006 RO rating decision reflects the initial adjudication of 
each claim after issuance of the January 2006 letter.

However, the Board notes that the record reflects that the 
January 2006 letter was returned undeliverable.  Post-
rating, a May 2009 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the above-described 
notice, and opportunity for the Veteran to respond, the 
October 2009 SSOC and rating decision of October 2009 
reflect readjudication of each claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such 
as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of May 2006, 
February 2008 and July 2009 VA examinations.  The 
examinations are adequate in that they considered the 
treatment records on file, were based on an examination of 
the Veteran, and provided adequate findings and opinions 
supported by rationale.  Also of record and considered in 
connection with the appeal is the transcript of the 
Veteran's December 2008 video conference hearing.  The Board 
also finds that no additional RO action to further develop 
the record in connection with any of these claims is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate each claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  As the RO has already assigned staged ratings 
for PTSD, the following analysis is undertaken with 
consideration of whether any further staged or higher rating 
for the period under consideration is warranted.

Historically, in a June 2006 rating decision, the RO granted 
service connection and assigned a 30 percent rating for 
PTSD.  In connection with the current claim for increase, in 
the June 2006 rating decision on appeal, the RO granted an 
increased rating of 50 percent, effective December 19, 2005; 
and, in an October 2009 rating decision, the RO granted an 
increased 70 percent rating for PTSD, effective September 
11, 2008.

The ratings for PTSD have been assigned under Diagnostic 
Code 9411.  However, the actual criteria for evaluating 
psychiatric impairment other than eating disorders are set 
forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

Symptoms noted in the current rating schedule are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  On 
the other hand, if the evidence shows that the Veteran 
suffers symptoms or effects that cause occupational or 
social impairment equivalent to what would be caused by the 
symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004).

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disorder, 
which provide the primary basis for the rating assigned.  
See 38 C.F.R. § 4.126(a).

Prior to September 11, 2008

After review of the evidence, the Board concludes that the 
criteria for a rating in excess of 50 percent are not met 
prior to September 11, 2008.

The evidence is not consistent with suicidal ideation.  In a 
December 2005 Bedford VA mental progress note, the Veteran 
was noted to have denied any suicidal and homicidal 
ideations.  In May 2006 and February 2008 VA psychiatric 
examinations, the examiner found no current evidence of 
suicidal and homicidal ideations.  Similarly, in July 2007, 
September 2007, October 2007, January 2008 and March 2008 VA 
mental health treatment notes, the Veteran was noted to have 
denied any suicidal or homicidal ideation.  Moreover, at the 
RO hearing of August 2007, the Veteran denied any suicidal 
ideations.  He testified he had previously had suicidal 
ideations a long time ago, but that was not a problem now.  
Therefore, the evidence pertinent to the period prior to 
September 11, 2008 demonstrates that suicidal ideation and 
homicidal ideation were not manifested.

The evidence is not consistent with speech intermittently 
illogical, obscure, or irrelevant.  In a December 2005 
Bradford VAMC progress note, the Veteran's speech was noted 
to be of normal rate and tone.  In a May 2006 VA psychiatric 
examination, speech was found to be slow, hesitant and 
monotonous.  In a July 2007 psychiatric note, the Veteran 
was found to have normal speech.  Similarly, in September 
2007, October 2007, January 2008, and March 2008, his speech 
was found to be normal in rate, volume and flow.  While in 
the VA examination of February 2008, his speech was noted to 
be hesitant, it was not noted to be intermittently 
illogical, obscure or irrelevant.  In short, the type and 
degree of symptoms contemplated by this criterion are not 
met or approximated.  

The evidence is not consistent with neglect of personal 
appearance and hygiene.  In December 2005, his appearance 
was noted to be casual dress.  In July 2007, he was noted to 
be dressed in business casual attire.  In September 2007 and 
October 2007, he was noted to be casually dressed.  In 
January 2008 he was noted to be well groomed and casually 
dressed.  In March 2008, he was noted to be appropriately 
groomed and casually dressed.  

The evidence is not consistent with difficulty in adapting 
to stressful circumstances (including work or a work like 
setting).  At the May 2006 VA psychiatric examination he was 
reported to be working full time as the Director of Racing 
at Seabrook, and also as the temporary Racing Secretary, 
where he had been working for 33 years.  When he described 
his job situation, he stated that "[t]hey put up with me."  
He stated he believed they think he has an anger problem, 
but the examiner noted it sounded more like a problem with 
his being very intense about getting things done and wanting 
people to get things done.  At the RO hearing of August 
2007, he testified that he was not working full time but 
rather part time as there was nothing else available.  He 
described his relationship with his supervisor as excellent 
and denied he has ever been given a written warning.  At the 
February 2008 VA examination, he reported he continued to 
work as Director of Racing, but that now it was only on a 
seasonal basis.  The Board notes that the evidence shows 
that prior to September 11, 2008 the Veteran was employed at 
least on a part time basis; further, he has reported he 
tries to fill the rest of the time with other things like 
walking and reading; he will drive and engage in other 
recreational activities.  The competent evidence of record 
shows that the Veteran still retains the ability to adapt to 
a work environment.

The evidence is not consistent with obsessional rituals 
which interfere with routine activities.  At the VA 
examination of May 2006, he denied any preoccupations or 
obsessions, and delusions.  In January 2008, the Veteran 
reported he is restless and suffers form survival guilt, 
suffers from anxiety when driving and continues to have 
racing thoughts.  However, he continues to be employed and 
to engage in other recreational activities.  At the February 
2008 VA examination the examiner found that there are no 
preoccupations or obsessions, and no delusions.  Moreover, 
the Board notes that the Veteran has consistently denied 
audio or visual hallucinations.  Similarly, no delusions 
have been noted at any point during the appeal period.  

The evidence is not consistent with near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  In this regard, the Board 
acknowledges that, in December 2005, the Veteran endorsed 
feelings of paranoia and reported his "mind is always 
racing."  At the May 2006 VA examination the examiner noted 
his mood was anxious and depressed.  He also reported being 
anxious and this affecting his life negatively socially.  He 
also reported experiencing panic attacks, primarily when 
driving.  Moreover, he was diagnosed with generalized 
anxiety disorder secondary to PTSD.  In July 2007, the 
Veteran's mood was noted to be anxious.  His main complaint 
at the time was experiencing panic attacks while driving.  
He reported his mood was up and down, more down than up, 
with a self-report of 7 with 10 being the worst depression.  
In September 2007, he reported experiencing anxiety.  His 
affect was noted to be anxious and depressed.  In October 
2007, he was noted to be anxious and a little depressed.  In 
January 2008, he was again noted to be anxious and 
depressed.  At the February 2008 VA examination, he reported 
feeling "anxiety-ridden" when he thinks about his combat 
experience in Vietnam.  He was diagnosed with panic disorder 
without agoraphobia secondary to PTSD.   

The evidence of record, although clearly describing the 
Veteran as being anxious, and suffering from panic attacks 
and depression, does not appear to show that the same are 
affecting the ability to function independently, 
appropriately and effectively.  In that regard, the Board 
notes that, while the Veteran has reported his social life 
is affected, as he likes to be by himself, he has also 
reported he is currently married and has been continuously 
employed and has an excellent relationship with his 
supervisor.  Moreover, the Board finds that the "near-
continuous" aspect of this criterion is also lacking.  The 
evidence certainly does not indicate that the Veteran's 
anxiety is "near-continuous."  Indeed, he reports this 
anxiety and panic attacks mainly when driving or when 
remembering his experiences in Vietnam.  The Board finds 
that the Veteran's own description of panic attacks is not 
demonstrative of "near-continuous" symptoms, but is 
consistent with "panic attacks more than once a week," which 
is a criterion for the 50 percent level.  Similarly, while 
the Veteran clearly demonstrates symptoms consistent with 
depression, the evidence does not indicate that such 
observed symptoms affect the Veteran's ability to function 
independently, appropriately and effectively.  

The evidence is not consistent with inability to establish 
and maintain effective relationships.  While the evidence 
demonstrates that the Veteran does not maintain close 
relationships outside of his immediate family, it also 
demonstrates that the Veteran was employed during part of 
the period on appeal and had an excellent relationship with 
his supervisor.  It also reflects the Veteran has maintained 
relationships with family members.  The report of a February 
2008 VA examination shows the Veteran reported he has been 
married for three years, has a stepson from his previous 
marriage who is 37 years old and with whom he maintains a 
"very good" relationship.  He also reported he visits his 
mother on occasion.  In the Board's view, the Veteran's 
symptomatology is more consistent with difficulty in 
establishing effective work and social relationships 
(consistent with the 50 percent level) than the "inability" 
to establish and maintain effective relationships required 
for the 70 percent level.

Finally, the Board notes that, at the May 2006 VA 
examination, the examiner noted that the Veteran had some 
problems with attention and concentration due to intrusive 
thoughts of his combat experiences which in turn affect his 
short-term memory.  His long term memory was not affected 
and his ability for abstract and insightful thinking was 
within normal range.  Common sense reasoning and judgment 
were also within normal limits.  Similarly, at the February 
2008 VA examination, the examiner noted there were mild 
problems with attention and concentration, resulting in 
short-term memory problems.  Long-term memory was intact and 
the ability for abstract and insightful thinking was within 
normal limits.  Common sense reasoning and judgment were 
also within normal limits.  The Board notes that while there 
have been problems with short-term memory noted, the same 
are contemplated within the 50 percent evaluation.  
Moreover, the Veteran's judgment and reasoning have been 
noted to be within normal limits throughout the appeal 
period prior to September 11, 2008.  

Also of interest are the GAF scores assigned.  These range 
from a low of 44 noted in October 2007 and January 2008, to 
a high of 51, assigned by VA examiners at the May 2006 and 
February 2008 VA examinations.  GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 signifies serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  DSM-IV; 38 C.F.R. §§ 4.125, 
4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Overall, the GAF scores reflect moderate to serious 
symptoms.  However, the Board assigns lower probative weight 
to the score of 44 than to the higher scores because the 
symptoms associated with the range from 41 to 50 are not 
shown in this case.  As set out above, the symptoms listed 
as indicative of serious impairment include anxiety and 
panic attacks, intrusive thoughts and short-term memory 
loss.  There has been no evidence of suicidal ideation or 
obsessional rituals, no evidence of homicidal ideations and 
no evidence of inability to maintain social relationships or 
employment, prior to September 11, 2008.

In sum, under these circumstances, the Board finds that 
neither the clinical record nor the Veteran's statements 
present a basis for assignment of a schedular rating higher 
than 50 percent prior to September 11, 2008.  At no time 
pertinent to the period before September 11, 2008 has the 
Veteran's PTSD symptomatology more closely approximated the 
criteria for a 70 percent or higher rating than it has for a 
50 percent rating.  As such, the criteria for a rating 
higher than 50 percent are not met.

Since September 11, 2008

After review of the evidence, the Board concludes that the 
criteria for a total rating are not met since September 11, 
2008.

In so finding, the Board notes that the evidence is not 
consistent with gross impairment in thought processes or 
communication.  While the report of the VA examination of 
July 2009 notes the Veteran's speech to be rambling at times 
and somewhat illogical, the examiner noted it could be 
redirected.  Also, while a very high level of anxiety was 
noted, his eye contact and interaction in the session were 
generally appropriate.  

Moreover, the evidence is not consistent with persistent 
delusions or hallucinations.  The report of examination in 
July 2009 shows a finding of no delusions, hallucinations or 
ideas or preference.

The evidence is not consistent with persistent danger of 
hurting self or others.  The Board acknowledges that at the 
video conference hearing of December 2008, the Veteran 
testified he has a temper problem and has gotten into 
fights.  However, the report of examination in July 2009 
shows a finding of no homicidal thoughts.  While the Veteran 
reported he has had suicidal ideations in the past, he 
denied any current suicidal ideations.  

The evidence is not consistent with intermittent inability 
to perform activities of daily living.  The report of 
examination in July 2009 shows that the Veteran was able to 
maintain minimum personal hygiene.  The evidence is not 
consistent with disorientation to time or place.  While the 
Veteran testified he at the December 2008 hearing that he 
sometimes gets disoriented, he explained it was that he 
would forget where he was going and was more of a memory 
problem, as opposed to spacial or temporal disorientation.  
Moreover, the report of examination in July 2009 shows that 
he was oriented in all spheres and manages his financial 
affairs with his wife.  

Moreover, the evidence is not consistent with total social 
impairment.  The report of examination in July 2009 shows 
that the Veteran has reported he was married to his first 
wife for 20 years and then she passed away.  He has been 
married to his second wife for five years.  While he 
reported his relationship is "rocky," he reported they are 
still together.  Moreover, he also reported that he has a 
stepson who he sees occasionally.  

A GAF score of 42 was assigned by the July 2009 examiner.  
Such a GAF score signifies serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  DSM- 
IV; 38 C.F.R. §§ 4.125, 4.130.  The Board finds that this is 
consistent with the current rating and does not indicate 
total social and occupational impairment.

In sum, while the evidence supports entitlement to a 70 
percent rating since September 11, 2008, the type and degree 
of symptoms, or their effects, that would justify a 100 
percent disability rating, are not shown by the clinical 
evidence or by the Veteran's statements.  In other words, 
the criteria for the 100 percent level are not more nearly 
approximated than those for the 70 percent level.  
Accordingly, a rating higher than 70 percent is not in 
order.



Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2008).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for completion of the third step--a determination of 
whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating.  
Id.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer, 22 Vet. App. 242.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of 
the third step--a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extraschedular rating.  Id.

The Veteran's disability is manifested by social, 
occupational, and mood impairments.  The rating criteria 
contemplate these impairments.  Hence, referral for 
consideration of an extraschedular rating is not warranted.




ORDER

Entitlement to a disability evaluation in excess of 50 
percent for service connected PTSD prior to September 11, 
2008 is denied.

Entitlement to a disability evaluation in excess of 70 
percent for service connected PTSD since September 11, 2008 
is denied.


REMAND

The Board notes that in the July 2009 VA examination, the VA 
examiner noted that the appellant has extreme irritability 
and anxiety which caused him to be retired from his job.  He 
further noted that the Veteran appeared to be unemployable 
at the present time.  

The law provides that TDIU may be granted upon a showing 
that the appellant is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).  Moreover, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for 
Veterans Claims held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  As such, the TDIU claim is considered to have been 
raised by the record and thus is a component of the instant 
claim.  Accordingly, the Board has jurisdiction over this 
issue.  However, in the present case, additional development 
is required.  Specifically, the RO must provide appropriate 
notice and adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion on the question 
of whether it is at least as likely as 
not that the appellant is unable to 
obtain and maintain substantially 
gainful employment as a result of his 
service-connected disabilities.  The 
examiner should consider only the 
service-connected disabilities in 
answering this question.  

2.  Readjudicate the remanded claim.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of 
the case and an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



______________________________________________
Lloyd Cramp
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


